Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Rowland (Reg. 30,888) on 4/9/2021.

The application has been amended as follows: claims 3-6 and 18 are hereby cancelled while claims 1, 2, 7 and 21 are amended as follows with any language added underlined and any language removed either 

1. A nozzle device for sorting objects using a gaseous media, said nozzle device comprising:
a nozzle unit comprising at least two nozzles;
a gas supply for supplying the gaseous medium to the nozzle unit;
a nozzle bar connectable to the gas supply for providing the gaseous media to said nozzle unit; and
a nozzle fixation bracket adapted for holding said nozzle unit in place, wherein said nozzle fixation bracket comprises a number of through holes matching said number of nozzles, each through hole arranged for receiving a nozzle;
each one of said at least two nozzles comprising:
an inlet for receiving the gaseous media;
an outlet, having an outlet area, for ejecting the gaseous media towards an object to be sorted;

[[an]] a hemispherical outlet portion surrounding at least said outlet, wherein said outlet portion comprises a flexible material; and 
the hemispherical outlet portion further comprises a sub-portion that protrudes from the channel wall into the channel and which deflects outwardly upon ejection of the gaseous media, received from said nozzle bar, through said outlet whereby said outlet area increases, said sub-portion includes sections that are defined by at least a first slit and a second slit intersecting each other; and
wherein said nozzle unit is formed in one piece, and the at least two nozzles are interconnected by a strip, wherein both the strip and the at least two nozzles are formed of the same flexible material.

2. A self cleaning nozzle device for sorting objects using a gaseous media, said self cleaning nozzle device comprising:
a nozzle unit comprising at least two self cleaning nozzles;
a gas supply for supplying the gaseous medium to the nozzle unit;
a nozzle bar connectable to the gas supply for providing the gaseous media to said nozzle unit; and
a nozzle fixation bracket adapted for holding said nozzle unit in place, wherein said nozzle fixation bracket comprises a number of through holes matching said number of nozzles, each through hole arranged for receiving a nozzle; 
each one of said at least two self cleaning nozzles comprising:
an inlet for receiving the gaseous media;
an outlet, having an outlet area, for ejecting the gaseous media towards an object to be sorted; 
a channel wall extending between said inlet and said outlet defining a channel;
[[an]] a hemispherical outlet portion surrounding at least said outlet, wherein said outlet portion comprises a flexible material; and 
the hemispherical outlet portion further comprises a sub-portion that protrudes from the channel wall into the channel and which deflects outwardly upon ejection of the gaseous media, received from said nozzle bar, through said outlet whereby said outlet area increases, said sub-portion includes sections that are defined by at least a first slit and a second slit intersecting each other; and


7.  A device according to claim 1, wherein an outer surface of the nozzle fixation bracket comprises a chamfered or rounded recess arranged for each of the through holes and configured to allow deflection of said nozzle upon ejection of the gaseous media through said outlet.

21. A nozzle device for sorting objects using a gaseous media, said nozzle device comprising:
a nozzle unit comprising at least two nozzles;
a gas supply for supplying the gaseous medium to the nozzle unit;
a nozzle bar connectable to the gas supply for providing the gaseous media to said nozzle unit; and
a nozzle fixation bracket adapted for holding said nozzle unit in place, wherein said nozzle fixation bracket comprises a number of through holes matching said number of nozzles, each through hole arranged for receiving a nozzle;
each one of said at least two nozzles comprising:
an inlet for receiving the gaseous media;
[[an]] a hemispherical outlet, having an outlet area, for ejecting the gaseous media towards an object to be sorted;
a channel wall extending between said inlet and said outlet defining a channel;
an outlet portion surrounding at least said outlet, wherein said outlet portion comprises a flexible material; and 
the hemispherical outlet portion further comprises a sub-portion that protrudes from the channel wall into the channel and which deflects outwardly upon ejection of the gaseous media, received from said nozzle bar, through said outlet whereby said outlet area increases, said sub-portion includes sections that are defined by at least a first slit and a second slit intersecting each other.

Allowable Subject Matter
Claims 1, 2, 7, 9, 12-17 and 19-21 are allowed.
the most pertinent prior art Freers et al., US Pat No 9,557,108 B2, VanderPyl, US Pub No 2013/0019950 A1, Burke, US Pat No 2,524,764 and Goloff et al., US Pat No 4,099,494, do not alone or in combination disclose or render obvious the claimed invention as amended. Freers et al. and VanderPyl similarly disclose air discharge assemblies which include nozzle units and gas supplies as well as nozzles demonstrated in a strip, however neither demonstrate the required hemispherical nozzle including a sub-portion with intersecting slits or nozzle fixation bracket including a number of through holes matching the number of nozzles. Further, both Freers et al. and VanderPyl teach a body which could be equated to the claimed nozzle bar as the body is connectable to a gas supply to provide the nozzles with gaseous media, however in both references the body in question is shaped specifically to increase the velocity of the pressurized air as the air flows to the nozzles in order to maximize the efficiency of the device. With this increased air velocity in mind, while both Burke and Goloff et al. demonstrate hemispherical nozzles including an inlet and an outlet where the nozzle is made from one piece of flexible material and the outlet includes intersecting slits, Burke explicitly teaches this as valve construction while Goloff et al. is for a liquid nozzle and modifying either Freers et al. or VanderPyl with either Burke or Goloff et al. would remove any increased efficiency as the velocity would surely be hampered by the new physical barrier. Further, neither Burke nor Goloff et al. remedy the missing nozzle fixation bracket from Freers et al. or VanderPyl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752